                IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE

ANGELA STEWART,                            ) Case No. 3:20-cv-00679
                                           )
                     Plaintiff,            ) Judge: Hon. Aleta A. Trauger
                                           )
       v.                                  ) JOINT MEDIATION REPORT
                                           )
HEALTHCARE REVENUE                         )
RECOVERY GROUP, LLC,                       )
                                           )
                     Defendant.            )
                                           )

       COME NOW, Plaintiff Angela Stewart (“Plaintiff”) and Defendant

Healthcare Revenue Recovery Group, LLC (“Defendant”) (collectively, the

“Parties”), and, pursuant to this Court’s October 19, 2020 Order, Doc. 21, advise

the Court that the parties believe this matter is appropriate for mediation.

Dated: March 4, 2021.

                                    Respectfully submitted,

                                    s/ Russell S. Thompson, IV
                                    Russell S. Thompson, IV (pro hac vice)
                                    Thompson Consumer Law Group, PC
                                    5235 E. Southern Ave., D106-618
                                    Mesa, AZ 85206
                                    Telephone: (888) 332-7252
                                    Facsimile: (866) 317-2674
                                    rthompson@ThompsonConsumerLaw.com

                                    s/ Amorette Rinkleib
                                    Amorette Rinkleib (pro hac vice)
                                    Thompson Consumer Law Group, PC
                                    Attorney for Plaintiff
                                    5235 E. Southern Ave D106-618
                                    Mesa, AZ 85206
                                    Telephone: (602) 899-9189


                                -1-
Case 3:20-cv-00679 Document 40 Filed 03/04/21 Page 1 of 2 PageID #: 147
                                   Facsimile: (866) 317-2674
                                   arinkleib@ThompsonConsumerLaw.com

                                   Attorneys for Plaintiffs



                                   s/ Pamela Bagley Webb
                                   Pamela Bagley Webb, BPR 33698
                                   Gordon, Rees, Scully, Mansukhani
                                   3401 Mallory Lane, Suite 120
                                   Franklin, TN 37067
                                   Telephone: (615) 772-9010
                                   Facsimile: (303) 534-5161
                                   pwebb@grsm.com

                                   Attorney for Defendant




                         CERTIFICATE OF SERVICE

       I certify that on March 4, 2021, I filed the foregoing Joint Mediation Report

with the Court using CM/ECF, which will send notification of such filing to all

counsel of record, as follows:

       Pamela Bagley Webb
       Heather Gwinn Pabon
       Gordon, Rees, Scully, Mansukhani
       3401 Mallory Lane, Suite 120
       Franklin, TN 37067
       pwebb@grsm.com
       hgwinn@gordonrees.com

                                   s/ Amorette Rinkleib
                                   Amorette Rinkleib




                                -2-
Case 3:20-cv-00679 Document 40 Filed 03/04/21 Page 2 of 2 PageID #: 148
